Name: 2012/638/EU: Commission Implementing Decision of 24Ã September 2012 confirming measures proposed by the Netherlands for the protection of marine areas of conservation in the North Sea Coastal Zone, the Vlakte van de Raan and the Voordelta (notified under document C(2012) 6510)
 Type: Decision_IMPL
 Subject Matter: fisheries;  natural environment;  regions and regional policy;  environmental policy;  Europe
 Date Published: 2012-10-20

 20.10.2012 EN Official Journal of the European Union L 291/1 COMMISSION IMPLEMENTING DECISION of 24 September 2012 confirming measures proposed by the Netherlands for the protection of marine areas of conservation in the North Sea Coastal Zone, the Vlakte van de Raan and the Voordelta (notified under document C(2012) 6510) (Only the Danish, Dutch, English, French and German texts are authentic) (2012/638/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 8(3) to (6) and Article 9 thereof, Whereas: (1) Article 3(2) of Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (2) requires Member States to contribute to the creation of the network of special areas of conservation called Natura 2000, hosting the natural habitat types and species listed in the Annexes to that Directive. Article 6 of the Directive requires Member States, inter alia, to establish, for special areas of conservation, the necessary conservation measures, to take appropriate steps to avoid the deterioration of natural habitats and the habitats of species as well as disturbance of the species for which the areas have been designated and to subject any plan or project not directly connected with or necessary to the management of the site but likely to have a significant effect thereon to an appropriate assessment of its implications for the site in view of the sites conservation objectives and to agree to such a plan or projects only after having ascertained that it will not adversely affect the integrity of the site concerned. (2) Article 4 of Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (3) requires Member States to take special conservation measures concerning the habitat for those species of birds listed in Annex I to the Directive. (3) On 28 February 2008 the Netherlands designated the area called Voordelta as a special area of conservation within the meaning of Article 3(2) of Directive 92/43/EEC. By Commission Decision 2008/914/EC (4) measures proposed by the Netherlands for the conservation of marine ecosystems in the Voordelta area were confirmed. (4) On 25 February 2009 the Netherlands designated the area called North Sea Coastal Zone as a special protection zone under the meaning of Article 3(2) of Directive 92/43/EEC and of Article 3(1) of Directive 2009/147/EC. The Netherlands amended the boundaries of the conservation zone and the conservation objectives on 14 March 2011. (5) On 14 March 2011 the Netherlands designated the area called the Vlakte van de Raan as a special protection zone under the meaning of Article 3(2) of Directive 92/43/EEC. (6) Measures concerning the conservation, management and exploitation of living aquatic resources are subject to the rules of the common fisheries policy. (7) Article 9 of Regulation (EC) No 2371/2002 enables Member States to take non-discriminatory measures to minimise the effect of fishing on the conservation of marine ecosystems within 12 nautical miles, provided that the Union has not adopted measures addressing conservation or management specifically for that area. The Member States measures must be compatible with the objectives of the common fisheries policy as set out in Article 2 of Regulation (EC) No 2371/2002 and no less stringent than existing Union legislation. If the measures apply to fishing vessels from other Member States, they must be notified to the Commission, to the Member States and to the regional advisory councils concerned and be subsequently confirmed by the Commission. (8) On 27 August 2012 the Netherlands notified further measures it intends to take in the above three coastal areas to Belgium, Denmark, Germany, the United Kingdom and France, which are the Member States concerned by the measures, as well as to the North Sea Regional Advisory Council and to the European Commission. (9) The measures put forward by the Netherlands establish a zoning of the North Sea Coastal Zone. They propose to establish an entry notification requirement for fishing vessels entering the three special areas of conservation, intending to carry out activities that could harm or have a significant disruptive effect on the conservation objectives of those areas. (10) Specific restrictions are put forward concerning the use of certain seabed contacting fishing gear. The measures proposed establish the conditions for these fisheries until 1 January 2016. (11) France, Denmark and the United Kingdom wrote to the Commission to confirm their acceptance of the measures proposed. In response to the French request that further means be made available, as well as e-mail, for operators to submit the required entry notification, the Netherlands confirmed they will set up the electronic reporting system and the vessel monitoring system to allow equipped vessels to use them for this purpose for the special areas of conservation concerned. For the purpose of legal certainty, the Netherlands also agreed to further clarify that the entry notification also applies to the Voordelta. (12) The restrictions proposed by the Netherlands are not discriminatory since they apply equally to all operators within each of the fisheries concerned operating within the special areas of conservation. They aim to minimise the effect of fishing on the conservation of marine ecosystems and species and are to be applied within 12 nautical miles of the baselines. The Union has not adopted conservation or fisheries management measures specifically addressed to these areas. (13) The measures proposed by the Netherlands are compatible with the objectives set out in Article 2 of Regulation (EC) No 2371/2002, in particular with the precautionary approach to be followed in taking measures designed to protect and conserve living aquatic resources. (14) The proposed measures are deemed appropriate in so far as they meet the objectives set out in Article 6 of Directive 92/43/EEC and Article 4 of Directive 2009/147/EC, HAS ADOPTED THIS DECISION: Article 1 The measures proposed by the Netherlands for the conservation of marine ecosystems in the North Sea Coastal Zone, the Vlakte van de Raan and the Voordelta, as set out in Annexes I, II and III, are hereby confirmed subject to the following adjustments to Annex I: (a) inclusion as appropriate in the body of the decree that the entry notification applies also to the Voordelta; (b) inclusion of the option for equipped vessels to make use of the electronic reporting system and the vessel monitoring system for entry notification purposes for the special areas of conservation concerned. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the French Republic, the Federal Republic of Germany, the Kingdom of the Netherlands, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 24 September 2012. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 206, 22.7.1992, p. 7. (3) OJ L 20, 26.1.2010, p. 7. (4) OJ L 332, 10.12.2008, p. 1. ANNEX I Decree of the Minister for Economic Affairs, Agriculture and Innovation of dd.mm.2012, Ref. ¦ to restrict access under Article 20 of the 1998 Nature Conservation Act (Natuurbeschermingswet), to areas within the Natura 2000 sites of the North Sea Coastal Zone and the Vlakte van de Raan THE MINISTER FOR ECONOMIC AFFAIRS, AGRICULTURE AND INNOVATION, Acting in agreement with the Minister for Infrastructure and the Environment and the Minister for Defence; Having regard to Article 20(1) and (2) of the 1998 Nature Conservation Act (Natuurbeschermingswet 1998) access to the following specifically named areas is restricted, as this is a necessary measure to protect the environmental value of the relevant areas. Introduction Article 20(1) of the 1998 Nature Conservation Act provides that Provincial Executives may restrict access to all or parts of a Natura 2000 site where necessary for the protection of the environmental value. Article 20(2) of the 1998 Nature Conservation Act provides that if the site as referred to in paragraph (1) is managed in whole or in part by or on behalf of Our Minister or another of Our Ministers, the authority referred to in paragraph (1) shall be exercised by the Minister for Economic Affairs, Agriculture and Innovation, in agreement with Our other Minister. In this case Our other Minister refers to the Minister for Infrastructure and the Environment and the Minister for Defence. The following decree was adopted in agreement with these two Ministers. Under Article 20(3) of the 1998 Nature Conservation Act human presence is not allowed in a Natura 2000 site, or parts of it, where this conflicts with the restrictions imposed in paragraphs (1) and (2). Article 20(4) of the 1998 Nature Conservation Act provides that the prohibition contained in paragraph (3) does not apply to owners of Natura 2000 sites. It is necessary to restrict access to a number of sub-areas within the Natura 2000 sites of the North Sea Coastal Zone and the Vlakte van de Raan. Access is restricted to achieve the Natura 2000 goals arising from Directives (EEC) No 79/409 and No 92/43, and to implement the agreement on fisheries measures in protected areas of the North Sea (akkoord Visserijmaatregelen Beschermde Gebieden Noordzee; hereinafter: VIBEG). The explanatory notes to this decree provide further details. This decree was notified to the European Commission because it will also apply to foreign fishing vessels. Such a notification is necessary from a legal perspective to enable these rules to be applied to foreign fishing vessels under the European Common Fisheries Policy. The instrument of the licence was also notified in this way so that it can be applied in the future with regard to other fisheries than beam trawling. DECREES AS FOLLOWS: Article 1 For the purposes of this decree the following definitions shall apply: Management plan: A management plan as referred to in article 19b of the 1998 Nature Conservation Act. Best available techniques and fisheries practice: Tried and tested fishing methods and fisheries management systems which are accepted by the competent authority at the time as the best techniques, taking into account matters such as ecology, the environment (fuel consumption), safety and/or animal welfare. Competent authority: The Ministry of Economic Affairs, Agriculture and Innovation or its legal successor. Seabed fisheries: All forms of fisheries that disturb the seabed including in any case trawl fishing with tickler chains, shrimp fisheries and shellfish fisheries. Handline fishing: Recreational or commercial fishing using rods, reels, fishing line and bait. Mussel seed capture installation (MZI): Fishing gear, floating or otherwise, which is designed for periodic harvesting of mussel seed, and is anchored or attached to the seabed, consisting of netting or other material to accommodate a substrate to which mussel larvae can attach themselves. Research areas: Areas in which government-approved research is or will be carried out into the impact of fishing on the seabed and its flora and fauna, and into alternative fishing methods. As a general rule, this research will be carried out by Dutch vessels. Trawl fishing: Fishing using a trawl net, however it may be equipped, (for example with tickler chains, bobbins or pulse trawl). Vessels: All vessels, including non-displacement vessels and sea planes, used as, or suitable for use as, a means of transport for persons and/or goods, on water. Variable corridor: Navigable sea lane of variable width and location. Fixed fishing gear: Fyke nets, eel boxes, gill-nets, hooked nets, swing nets, seine nets or any other fixed gear not intended for catching shellfish. Licence: A licence required for carrying out a specific activity under domestic legislation. A national or foreign natural or legal person wanting to conduct such an activity can be identified as a licensee by the competent authorities either directly or through a trade organisation if the competent authorities, under certain conditions, qualify that activity as admissible under the applicable legislation. VIBEG agreement: The VIBEG agreement presented to Parliament in a letter of 15 December 2011 (Lower House, 2011-2012, 29675, No 140). Fishing or fisheries: Putting fishing gear into water, having fishing gear in the water, lifting or hauling in fishing gear, or attempting by any other means to take out of the water: fish or parts thereof, fish roes or spawn; shellfish or parts thereof, shellfish larvae or spat; starfishes or coralline, Fishing vessels: Vessels of all nationalities that can be used directly or indirectly for fishing. Fishing gear: All equipment suitable for fishing. Zones: The distinct areas, zones I, II and III within the Natura 2000 site of the North Sea Coastal Zone, as indicated with coordinates in the annex to this decree. Article 2 Access to the zone I areas within the Natura 2000 site of the North Sea Coastal Zone shall be restricted in the sense that it shall be prohibited throughout year to conduct any activities of any kind in or above these areas, with the exception of the activities listed below: a) with regard to fisheries:  trawl fishing necessary for research in research areas; b) with regard to the extraction of shells:  shells may be extracted until 1 January 2014, but only between 1 April and 1 November and only in accordance with the concession areas applicable until that date; c) with regard to the laying and maintenance of cables and pipelines:  laying of cables and pipelines and their maintenance, if authorised in accordance with the Nature Conservation Act;  from 1 November to 1 April the maintenance of cables and (pipe)lines shall only be permitted in emergencies or in other cases of urgent need, to be decided in advance by the competent authority, and in accordance with any specific provisions; d) with regard to vessels:  without prejudice to point (a), until the establishment of the management plan, the North Sea Coastal Zone shall be accessible for all vessels throughout the year, but not for fishing, provided that the fishing gear is stowed in such a way or is in such condition that it cannot be readily used;  zone I areas, except the zone I area near Petten, shall only be accessible between 1 April and 1 November for all vessels, but not for fishing provided that the fishing gear is stowed away or is in such condition that it cannot be readily used. The ban on transit between 1 November and 1 April shall come into effect on the date the management plan is adopted;  only in the zone I area off Petten shall all vessels have the right to transit close to the coast throughout the year, but not for fishing, provided that the fishing gear is stowed in such a way or is in such condition that it cannot be readily used;  as from the adoption of the management plan access shall be allowed from 1 November to 1 April for sand replenishment vessels via a variable corridor, the exact location of which shall depend on the location of the sand extraction site, the replenishment site to be reached and the presence of concentrations of scoters. The position of the variable corridor shall be determined in consultation with the competent authority, on the principle that the sailing distance between the sand extraction site and the replenishment site should be as short as possible, provided that a distance of 1 500 metres is observed with regard to concentrations of scoters;  shipping (transit) in the part that overlaps buoyed sea lanes (or sea lanes still to be buoyed) and with regard to the zone I area above Rottum, insofar as that part overlaps the Eems-Dollard treaty area. e) with regard to air traffic:  Civil air traffic above 300 metres in accordance with the Gedragscode verantwoord vliegen (Code of Conduct on Responsible Flying), and above 450 metres as soon as this is a legal requirement. Article 3 Access to zone II areas within the Natura 2000 site of the North Sea Coastal Zone shall be restricted in the sense that seabed fishing and other activities that disturb the sea bed shall be prohibited throughout the year, with the exception of the activities listed below: a) with regard to fisheries:  in the zone II area off Petten: pulse trawling until 1 January 2016;  shrimp fisheries: until 1 January 2014 on the basis of the licence applicable under the Nature Conservation Act at the time of adoption of this decree;  shrimp fisheries: as from 1 January 2015, if permitted by licence under the Nature Conservation Act;  pelagic fisheries using fishing gear that cannot also be used for seabed fishing;  handline fishing;  fishing with fixed gear;  mussel seed capture installations. b) with regard to the extraction of shells:  shells may be extracted until 1 January 2014 on the basis of the licence applicable under the Nature Conservation Act at the time of adoption of this decree, but only in accordance with the concession areas applicable until that date;  extraction of shells in the zone II areas of Stortemelk and Razende Bol after 1 January 2014, provided it is licensed under the Nature Conservation Act. c) with regard to the laying and maintenance of cables and pipelines:  laying of cables and pipelines and the maintenance thereof, if licensed in accordance with the Nature Conservation Act;  from 1 November to 1 April the maintenance of cables and (pipe)lines shall only be permitted in emergencies or in other cases of urgent need, to be decided in advance by the competent authority, and in accordance with any specific provisions. d) with regard to vessels:  transit and anchoring of vessels. Article 4 Access to zone III areas within the Natura 2000 site of the North Sea Coastal Zone shall be restricted in the sense that seabed fishing and other activities that disturb the seabed shall be prohibited throughout the year, with the exception of the activities listed below: a) with regard to fisheries:  fishing in accordance with the best available techniques and fisheries practice;  shrimp fisheries until 1 January 2014 on the basis of the licence applicable under the Nature Conservation Act at the time of adoption of this decree; and thereafter subject to licence under the Nature Conservation Act;  trawl fishing with tickler chains until 1 January 2014 in the zone III areas near Petten and Eierlandsegat;  shellfish fisheries, except spisula fisheries in the zone III area above Ameland, provided it is regulated by a licence under the Nature Conservation Act or regulated by the management plan;  pelagic fisheries using fishing gear that cannot also be used for seabed fishing;  handline fishing;  fishing with fixed gear;  mussel seed capture installations. b) with regard to the extraction of shells:  shells may be extracted until 1 January 2014 on the basis of the licence applicable under the Nature Conservation Act at the time of adoption of this decree, but only in accordance with the concession areas applicable until that date;  extraction of shells in the zone III area north of Schiermonnikoog after 1 January 2014 if licensed under the Nature Conservation Act. c) with regard to the laying and maintenance of cables and pipelines:  laying of cables and pipelines and the maintenance thereof, if licensed in accordance with the Nature Conservation Act;  from 1 November to 1 April the maintenance of cables and (pipe)lines is only permitted in emergencies or in other cases of urgent need, to be decided in advance by the competent authority, and in accordance with any specific provisions. d) with regard to vessels:  transit and anchoring of vessels. Article 5 Year-round access to parts of the Natura 2000 site of the North Sea Coastal Zone outside the zone I, II and III areas, as referred to in articles 2, 3 and 4, shall be permitted for all fisheries, provided a licence has been granted under the Nature Conservation Act or the relevant type of fisheries is included in a management plan on the understanding that trawl fishing with tickler chains shall only be permitted until 1 January 2016 at the latest. Article 6 Access to the Natura 2000 site of the Vlakte van de Raan shall be permitted without restrictions, except in the case of the activities listed below, for which access is permitted as from 1 January 2013 under certain restrictions, as follows:  trawl fisheries within research areas only where necessary for carrying out research;  trawl fisheries with tickler chains only with a licence under the Nature Conservation Act until 1 January 2016 at the latest;  shellfish fisheries, fixed gear fisheries and mussel seed capture installations, where regulated by a licence under the Nature Conservation Act or regulated by the management plan;  other forms of commercial fisheries on the basis of a licence under the Nature Conservation Act or regulated by the relevant management plan. Article 7 Should research in the research areas be completed before 1 January 2016, instead of the restrictions on research areas, the access restrictions for the relevant zone I, II or III shall again apply from the earlier date. Article 8 Commercial fishing vessels with a length of 12 metres or more present in the Natura 2000 sites of the North Sea Coastal Zone and the Vlakte van de Raan shall, where applicable, be in possession of an activated operational tracking device which shall at least fulfil European requirements. Article 9 Under article 20(4) of the 1998 Nature Conservation Act the year-round access restrictions under this decree shall not apply to access to perform government duties, whether or not assisted by government vessels or commissioned by the government, where necessary for management and maintenance, marking, monitoring, rescue, inspection, supervision, investigation or defence. Article 10 This decree shall enter into force on the day following its publication in the Government Gazette and shall remain in force until 1 January 2016. Article 11 In cases where a licence is required and the activities concerned have already been assessed in the licensing procedure for Dutch licence holders, this licence requirement can be met by foreign fishermen through a notification procedure. Objections Under the General Administrative Law Act (Algemene wet bestuursrecht) interested parties may submit a written objection to this decree. Such objections shall be lodged within six weeks of the publication of this decree in the Government Gazette with: The Minister for Economic Affairs, Agriculture and Innovation Dienst Regelingen (Regulation Division) Afdeling Recht & Rechtsbescherming (Law and legal protection department) Postbus 20401 2500 EK s Gravenhage The objection shall be signed and include at least the following: a. the name and address of the objector; b. the date; c. a description of the decree to which the objection is made, and d. the grounds for objection. Publication and public inspection This decree shall be published in the Government Gazette and on the website of the Ministry of Economic Affairs, Agriculture and Innovation (EL&I). Copies of this decree, including annexes, can also be requested by telephone from the Regional and Spatial Economic Policy Department of the Ministry of Economic Affairs, Agriculture and Innovation (EL&I) (Attn. Ms A. de Noord, A.deNoord@mineleni.nl) Signature(s) Under mandating decree Besluit mandaat, volmacht en machtiging voor het directoraat-generaal voor Natuur en Regio van het Ministerie van Economische Zaken, Landbouw en Innovatie 2012 the director of the Regional and Spatial Economic Policy Department is empowered to sign documents concerning decisions on behalf of the Minister for Economic Affairs, Agriculture and Innovation, as referred to in Article 20(2) of the 1998 Nature Conservation Act. This decree is created on the above basis. The Minister for Economic Affairs, Agriculture and Innovation Explanatory notes Natura 2000 sites The protection of nature reserves and the species that inhabit them is legally regulated by the 1998 Nature Conservation Act. The North Sea Coastal Zone and Vlakte van de Raan areas present special environmental values and are therefore designated as Natura 2000 sites under section 10a of the 1998 Nature Conservation Act. The designation decree contains conservation goals for the habitats and species to be protected under the European Birds and Habitats Directives. Designation of the North Sea Coastal Zone Natura 2000 site By decree of 25 February 2009, ref. DRZO/2008-007 (Government Gazette 2009, 38), the then Minister for Agriculture, Nature and Food Quality (LNV), designated the North Sea Coastal Zone as a special protection zone under both the Birds and Habitats Directives. By decree of 14 March 2011 (Government Gazette 2011, 4458), the Minister for Agriculture and Foreign Trade amended the previous decree of 25 February 2009. The decree of 14 March 2011 amended the previous designations of the North Sea Coastal Zone area as special protection zones under the Birds and Habitats Directives. This decree amends the boundaries of the area and adjusts the conservation goals. The following conservation goals are particularly significant for this decree: H1110_B Sandbanks permanently flooded by shallow seawater Objective: Maintain area and improve quality of habitat type H1110, North Sea Coastal Zone (sub-type B). The North Sea Coastal Zone is the most significant area in the Netherlands for habitat type H1110_B: over half of the designated area of this subtype lies within the North Sea Coastal Zone site. The relative importance for Europe of this habitat type is rated as very high. The subtype of permanently flooded sandbanks, (subtype B) occurs in the outer deltas near the inlet. The national conservation status of this subtype is moderately unfavourable. A001 Red-throated diver Objective: Maintain area and quality of habitat to maintain the population. Populations of red-throated divers are of international and great national importance. The site serves as a foraging area for this species.The distribution of the red-throated divers in the Netherlands is largely confined to the coastal areas of the North Sea. In the designated North Sea Coastal Zone the birds are often seen in high densities in the outer deltas between the Wadden islands, where fishing takes place at the interface between the various bodies of water. This species is poorly represented in the regular counts, but recently numbers have been increasing across the country. As it is sufficient to maintain the current situation, no restoration goal has been set at national level. A002 black-throated diver Objective: Maintain area and quality of habitat to maintain the population. Black-throated divers are of great national importance. The site serves as a foraging area for this species. The distribution of the black-throated diver in the Netherlands is concentrated in the coastal areas of the North Sea. Absolute numbers and the trend (and hence also the conservation status) are unknown, due to a combination of low numbers and confusion with the much more common red-throated diver. As it is sufficient to maintain the current situation, no restoration goal has been set at national level. A062 Greater Scaup (Aythya marila) Objective: Maintain area and quality of habitat to maintain the population. The site serves as a foraging area for this species. In the mid-nineteen-nineties relatively large numbers were counted in the North Sea Coastal Zone, more or less reflecting the decline in the IJsselmeer and Wadden Sea. Comparisons with the situation of the eider suggests that the North Sea Coastal Zone serves as a sanctuary when food is scarce in the two aforementioned areas, but data from the North Sea Coastal Zone are in short supply. It is sufficient to maintain the current situation; the likely cause of the extremely poor national conservation status is not to be found in this area. A063 Eider Objective: Maintain area and quality of habitat with a carrying capacity for an average population of 26,200 birds (mid-winter numbers). Eiders are of international and great national importance. The site serves as a foraging area for this species. Particularly when years of food scarcity in the Wadden Region coincide with good years for alternative shellfish, such as Spisula, in the North Sea Coastal Zone, relatively large numbers of eiders forage in the North Sea Coastal Zone. The recent decline in eider numbers in the North Sea Coastal Zone may be a sign of recovery in the food situation in the Wadden Region, but the population trend does not yet show any such recovery. Because the presence of eiders in the North Sea Coastal Zone is probably linked to poor conditions in the Wadden Sea, the restoration goal is set for that area, while it is sufficient to maintain the sanctuary capacity in the North Sea Coastal Zone. It is sufficient to maintain the current situation; the likely cause of the extremely poor national conservation status is not to be found in this area. A065 Scoter-duck Objective: Maintain area and quality of habitat with a carrying capacity for an average population of 51,900 birds (mid-winter numbers). Scoter ducks are of international and great national importance. The site serves as a foraging area for this species. The area delivers by far the greatest contribution to scoter numbers in the Netherlands. The species is a winter visitor. There are large fluctuations without a clear trend, partly because the only available counts are from January. Numbers may actually fluctuate year on year because of the changing availability of shellfish (including Spisula). The species national conservation status is moderately unfavourable. Designation of the Vlakte van de Raan Natura 2000 site The Minister for Economic Affairs, Agriculture and Innovation designated the Vlakte van de Raan area as a special protection zone within the meaning of the Habitat Directive by decree of 14 March 2011 (Government Gazette 2011, 4458). The following conservation goals are particularly significant for this decree: H1110_B Sandbanks permanently flooded by shallow seawater Objective: Maintain surface area and maintain quality of habitat type H1110, Vlakte van de Raan (subtype B). The relative importance for Europe of this habitat type is rated as very high. The subtype of permanently flooded sandbanks, (subtype B) occurs in the outer deltas near the inlet. The national conservation status of this subtype is moderately unfavourable. For further information on the conservation goals please refer to the published decrees designating the Natura 2000 sites of the North Sea Coastal Zone and Vlakte van de Raan. (www.synbiosys.alterra.nl/natura2000/gebiedendatabase) Agreement on fisheries measures in protected areas of the North Sea (VIBEG) The voluntary agreement on sustainable fishing in the North Sea (Maatschappelijk Convenant Noordzeevisserij: Duurzaam Vissen) was signed on 5 June 2008 by parties representing the fishing industry, nature organisations and central government. The aim was to achieve sustainable and socially acceptable North Sea fisheries. One of the subjects included in the agreement concerns a common approach to protected marine areas in the North Sea. A joint process was to be organised to adopt goals and measures for protected areas in the North Sea, on the understanding that, if the parties failed to reach consensus, government would ultimately decide on these goals and measures. In 2009 the Minister set up the VIBEG coordinating committee to promote mutual exchange of information and support in the development of national and international policy. Its membership is drawn from the Worldwide Fund for Nature, the North Sea Foundation (Stichting de Noordzee), the Fish Marketing Board, the Federation of Fishermens Associations, IMARES Wageningen and various departments of the Ministries of Economic Affairs, Agriculture and Innovation (EL&I) and Infrastructure and the Environment (I&M). In order to help the coastal zone process the committee worked on an agreement on fisheries measures in protected areas of the North Sea (known as the VIBEG agreement). As part of the VIBEG agreement zones were established within the Natura 2000 site of the North Sea Coastal Zone to which access would be restricted, whether or not for a specified period or for a specified fishing method, under Article 20 of the Nature Conservation Act. The VIBEG agreement, along with a future vision for shrimp fisheries (Perspectief garnalenvisserij), was signed and presented to Parliament in a letter of 15 December 2011 (Lower House, 2011-2012, 29675, No 140). The present decree serves, inter alia, to implement the agreements on the full or partial closure of parts of the Natura 2000 sites of the North Sea Coastal Zone and the Vlakte van de Raan under Article 20 of the 1998 Nature Conservation Act. The VIBEG agreement relates to fishing only. The present decree has a broader scope: it also regulates access restrictions for activities other than fishing. Disturbance of the seabed Fishing adds extra dynamics to what are naturally low-dynamic parts of habitat type H1110_B. It is assumed that these extra dynamics are responsible for shifts in biodiversity to the detriment of relatively long-lived species, which take longer to recover from setbacks than relatively short-lived species. The measures taken are necessary partly to restrict these additional dynamics caused by seabed fisheries. The measures also serve to mitigate the effects that the various types of trawl net fishing may have in these areas. The present decree thus forms part of the conditions of the relevant licences under the Nature Conservation Act in respect of these various types of trawl fishing. Disturbance of birds Highly sensitive birds, such as scoters and black and red-throated divers, that are present in the North Sea Coastal Zone in large numbers, particularly in winter, may be disturbed by certain activities. The access restriction for zone I areas from 1 November to 1 April is aimed at all activities in that period that may have a negative impact on the populations of these bird species. Research and monitoring In order to record the anticipated progress in maintenance and development of the relevant conservation goals, research and monitoring will be performed in the research areas. These activities are exempt from the ban on disturbance of the seabed, where and insofar as they are necessary to carry out research and monitoring. External effects When granting licences for proposed projects (regarded as subject to licence), which are to take place wholly or partly near the relevant Article 20 sites, this Natura 2000 designation will be taken into account and may result in additional conditions being applied to the licence or a refusal to issue the licence. Enforcement Partly to aid enforcement, commercial fishing vessels (depending on the length of the ship) must be equipped with activated operational AIS or VMS tracking devices or black boxes. Shell extraction vessels and mussel fishing vessels must have a black box. The black box system registers the vessels location at regular intervals; the pattern of these registrations will show whether the vessel was used for fishing or relaying purposes. Vessels shorter than 12 metres do not have to be equipped with such devices. Exact locations of the zoning for commercial fisheries and research areas Once established under the 1998 Nature Conservation Act, the exact locations of the zoning for commercial fisheries and the research areas in the Natura 2000 sites of the North Sea Coastal Zone and the Vlakte van de Raan unless they are already included in the annex to this decree  will be laid down in a supplementary decree under the Fisheries Act or included in the relevant management plan. The research areas in the Natura 2000 site of the North Sea Coastal Zone have been designated and are all located in the zone I areas. The research areas in the Natura 2000 site of the Vlakte van de Raan have partly been designated. The designated research areas (including coordinates) are annexed to this decree and are part of this decree. No zoning has yet been established for commercial fisheries in the Natura 2000 Vlakte van de Raan site. As soon as this zoning and the designation of all research areas within the Vlakte van de Raan are complete, they will be laid down in a supplementary decree and included in the relevant management plan. Ban on electric fishing If the European ban on electric fishing is lifted, trawl fishing with tickler chains within the Natura 2000 sites of the North Sea Coastal Zone and the Vlakte van de Raan will be completely banned within one year at the latest of the date of the European ban being lifted. Currently, electric fishing is still banned in the EU. Experimental pulse trawling is currently exempt from this ban in the Netherlands. When the ban on electric fishing is lifted, this will allow pulse trawling to be extended and trawl fishing with tickler chains to be phased out. There will be a transition period of no more than a year after the ban is lifted before trawling with tickler chains is completely banned in the North Sea Coastal Zone and Vlakte van de Raan Natura 2000 sites. This ban will be published on the ministrys website, in the Official Gazette and via fisheries organisation channels at home and abroad for the benefit of both fishermen and other interested parties. Notification of fishing measures The measures in the present decree involve restrictions for the fisheries sector, including fishermen from other EU Member States. Foreign fishermen are equally bound to observe the access restrictions in the present decree, since they apply to Dutch territory. Therefore these measures will also be notified in accordance with Article 9(1) of Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy. Fishermen from other Member States will have the opportunity to respond to the measures to be taken under this restricted access decree. Explanatory notes The zoning primarily affects fishing, but also vessels and activities other than fishing. The overview below lists for each type of fisheries and vessel where, how and when the activity concerned is permitted within the Natura 2000 sites of the North Sea Coastal Zone and the Vlakte van de Raan. Trawling with tickler chains is permitted:  in the Natura 2000 site of the North Sea Coastal Zone: until 1 January 2014 outside research areas in the zone III areas near Petten and Eierlandsegat;  in the Natura 2000 site of the North Sea Coastal Zone: outside the zone I, II and III areas until 1 January 2016 outside the research areas with a licence issued under the Nature Conservation Act;  in the Natura 2000 site of the Vlakte van de Raan until 1 January 2016 outside the research areas with a licence issued under the Nature Conservation Act. Shrimp fishing is permitted:  in research areas within the Natura 2000 sites of the North Sea Coastal Zone and the Vlakte van de Raan, only where necessary for research purposes;  in the Natura 2000 site of the North Sea Coastal Zone: until 1 January 2014 in zones II and III outside research areas and thereafter in zone III with a licence issued under the Nature Conservation Act (see also article 4 part a);  in the Natura 2000 site of the North Sea Coastal Zone: from 2015 in zone II areas with a licence issued under the Nature Conservation Act if research proves conclusively that shrimp fishing with bobbins has no demonstrable adverse effects on the seabed and its fauna;  in the Natura 2000 site of the North Sea Coastal Zone: outside the zone I, II and III areas;  in the Natura 2000 site of Vlakte van de Raan outside the research areas with a licence issued under the Nature Conservation Act. Trawl net fishing using the best available techniques and fisheries practice is permitted:  in research areas within the Natura 2000 sites of the North Sea Coastal Zone and the Vlakte van de Raan, only where necessary for research purposes;  in the Natura 2000 site of the North Sea Coastal Zone: in the zone II area off Petten (green cross-hatched area on map in annex: zone II**) pulse trawling until 1 January 2016;  in the Natura 2000 site of the North Sea Coastal Zone: both in and outside zone III areas, outside research areas;  in the Natura 2000 site of the North Sea Coastal Zone: outside the zone I and II areas, outside research areas;  in the Natura 2000 site of the Vlakte van de Raan outside the research areas with a licence issued under the Nature Conservation Act. Pelagic trawl net fishing is permitted:  in research areas within the Natura 2000 sites of the North Sea Coastal Zone and the Vlakte van de Raan, only where necessary for research purposes;  in the Natura 2000 site of the North Sea Coastal Zone: outside zone I, II and III areas;  in the Natura 2000 site of the North Sea Coastal Zone: in zone II and III areas except for pelagic fishing using gear which is also suitable for seabed fishing;  in the Natura 2000 site of the Vlakte van de Raan, outside research areas. Shellfish fishing is permitted:  in the Natura 2000 site of the North Sea Coastal Zone: in zone III areas outside research areas and only where regulated either by a licence granted under the Nature Conservation Act or by the management plan, with the exception of spisula fishery in the zone III area above Ameland;  in the Natura 2000 site of the North Sea Coastal Zone: outside zone I, II and III areas and only where regulated either by a licence granted under the Nature Conservation Act or by the management plan;  in the Natura 2000 site of the Vlakte van de Raan outside research areas, where regulated either by a licence granted under the Nature Conservation Act or by the management plan; Extraction of shells is permitted:  in the Natura 2000 site of the North Sea Coastal Zone: until 1 January 2014 from 1 April to 1 November in zone I but only under the terms of the concession;  in the Natura 2000 site of the North Sea Coastal Zone: until 1 January 2014 in zones II and III but only under the terms of the concession;  From 1 January 2014 in zones II and III but only under the terms of the concession and provided it is licensed under the Nature Conservation Act.  In the N2000 site of the Vlakte van de Raan, outside the research areas, with a licence under the Nature Conservation Act or as regulated by the management plan. Fixed fishing gear, beyond the research areas, is permitted:  in the Natura 2000 site of the North Sea Coastal Zone: outside zone I areas;  in the Natura 2000 site of the North Sea Coastal Zone: in zones II and III;  In the Natura 2000 site of the Vlakte van de Raan with a licence issued under the Nature Conservation Act. Handline fishing is permitted:  in the Natura 2000 site of the North Sea Coastal Zone: only outside the zone I areas;  in the Natura 2000 site of the North Sea Coastal Zone: in and outside zone II and III areas;  in the Natura 2000 site of the Vlakte van de Raan. Mussel seed capture installations are permitted:  in the Natura 2000 site of the North Sea Coastal Zone: in zones II and III, outside research areas;  in the Natura 2000 site of the North Sea Coastal Zone: outside zone I, II and III areas and outside research areas;  in the Natura 2000 site of the Vlakte van de Raan, outside research areas, with a licence issued under the Nature Conservation Act. Sand replenishment vessels are permitted:  In addition to the options available to all vessels, sand replenishment vessels also have the option of transiting via a variable corridor from 1 April to 1 November. All vessels are permitted:  in the Natura 2000 site of the North Sea Coastal Zone: until the adoption of the management plan for the North Sea Coastal Zone, year-round transit from one area to the other for all vessels is only possible through the zone I area off Petten close to the coast, without fishing and with fishing gear stowed away or in such condition that it cannot be readily used;  in the Natura 2000 site of the North Sea Coastal Zone: as from the adoption of the management plan for the site zone I areas other than those off Petten will not be accessible to vessels except from 1 April to 1 November;  in the Natura 2000 site of the North Sea Coastal Zone: transit and anchoring in zones II and III outside research areas;  in the Natura 2000 site of the North Sea Coastal Zone: navigation and anchoring outside the zone I, II and III areas and outside research areas.  In the Vlakte van de Raan, in accordance with article 6. General information regarding licensing procedures under the Nature Conservation Act 1998 Various articles in this Access Restriction Decree refer to the condition that certain activities are only allowed if licensed under the Nature Conservation Act. The following text provides further details on the processes and the requirements involved in such a licence procedure and the assessments to be made by the competent authorities. General information regarding licensing procedures under the Nature Conservation Act and area-specific information concerning Natura 2000 areas is available on the internet: www.noordzeenatura2000.nl http://www.synbiosys.alterra.nl/natura2000/default.aspx?main=gebieden Article 6.3 of the Habitats directive provides that for any plan or project not directly connected with or necessary to the management of the site but likely to have a significant effect thereon, either individually or in combination with other plans or projects, an appropriate assessment of its implications for the site should be made, taking into account the sites conservation objectives. Taking into account the conclusions of the assessment of the impact on the site and subject to paragraph 4, the competent national authorities must not authorise the plan or project unless they have first ascertained that the natural characteristics of the site concerned will not be adversely affected. The above requirement for prior consent is implemented in Article 19d of the Dutch Nature Conservation Act 1998 in the form of a licence instrument. Article 19f of this act provides that it is the responsibility of the applicant to submit an appropriate assessment with the licence application. The Ministerial Decree regarding Licensing under the Nature Conservation Act 1998 sets out the distribution of competences regarding the issuing of licences between the Ministry of Economic Affairs, Agriculture and Innovation on the one hand and the relevant provinces on the other. This decree lists various categories of activities and locations for which central government is the competent authority; all other matters fall within the competence of the relevant province. A relevant example in this regard is that the Ministry is exclusively competent for all activities in those parts of the Dutch North Sea Coastal Zone Natura 2000 site that have not been apportioned to the provinces. The initiator of a project or an activity will first of all have to enquire with the competent authority whether a licence is actually required. This can be done formally through a request for an assessment of the requirement to have a licence, or informally by telephone or e-mail or in a face-to-face meeting with representatives of the competent authority. The competent authority will reply to this enquiry, if desired in writing. If the same activity is conducted by several individuals in the same Natura site, as is the case with fishermen, who use a trade organisation to promote their interests, this organisation will be the regular point of contact for the competent authority. In most cases these organisations can also be the mandated applicant for the licence, although it is the individual enterprise or person which is the sole licensee. If the competent authority comes to the conclusion that the activity or project needs a licence, the applicant will have to make and submit an appropriate assessment of the activity. Applicants often commission an environmental consultancy to draw up such an environmental assessment. The costs of this document are borne exclusively by the applicant. To facilitate the drawing up of such an impact assessment the Ministry has published an impact indicator on the internet: http://www.synbiosys.alterra.nl/natura2000/effectenindicator.aspx?subj=effectenmatrix In addition, the Dutch Coordination group for Natura 2000 (Regiegroep Natura 2000) has developed and published various tools to provide guidance on concepts such as that of significance. http://www.natura2000.nl/pages/gereedschap.aspx None of these information sources is available in English. Their use therefore requires a translation. In most cases a draft of the appropriate assessment will be discussed in one or more consultative meetings with the competent authority before a written application is formally submitted. An appropriate assessment deals with all (possible) effects of the activity on the applicable conservation goals of the Natura 2000 site or sites in question. It also deals with mitigating circumstances or measures, if required and in specific cases, e.g. if significant effects are concluded, with an evaluation of alternative locations, national interests and nature compensation (ADC-criteria). After the formal submission of the application and its annexes the competent authority will check the completeness and correctness of the information provided. It then sends copies to various interested parties to ask their opinion on the application. Nature conservation organisation and other interested parties will have 6 weeks to voice their opinions, while provinces and relevant municipalities will have 8 weeks. In most cases the competent authority will take a decision within 13 weeks of receiving the application. This 13-week period can be extended by another 13 weeks. After a formal decision on the application has been issued, an interested party can file an objection (bezwaar) within 6 weeks. Following the decision on the objection said party can lodge an appeal with the Administrative Appeals Division of the Council of State, again within 6 weeks. The primary decision on the application includes a set of clauses and an annex setting out the competent authoritys considerations that motivate the decision. These clauses may include the requirement to have a copy of the licence on board while performing the activity, the requirement to have an operational catch registration or navigation system of a certain type, the requirement to report certain information on fishing which deviates from the licence, the obligation to fish within certain areas or the prohibition to do so in certain areas, the obligation to observe disturbance distances to areas where birds and/or seals are present, the obligation to fish with certain gear, the obligation to respect quota in certain periods or in certain areas and clauses on the validity of the licence on specific days, parts of day or in specific periods. Management plans will be published on the Ministry website. The question as to whether an activity comes under the licence or the management plan requirement should as yet be put to the competent authorities. Once the relevant management plan has been adopted the details can be found in the plan itself. Notification system for foreign fishing vessels The above procedure for the application for licences under the Nature Conservation Act 1998 applies to all vessels with fishing rights (see Basic Reg. 2371/2002, Annex I). Dutch fishing trade organisations may apply for a licence on behalf of foreign fishing vessels for a certain type of fisheries. In that case these fishermen are either immediately added to the list of licensees which is attached to the licence (if their data have been provided to the competent authorities by the relevant Dutch trade organisation at the time of awarding the licence) or they are included  with their characteristics  in that list after their notification by e-mail (access_natura2000_neth@mineleni.nl] to the competent authorities. Foreign fishing vessels are subject to the same licensing rules. Information arrangement with regard to changes in access restrictions In respect of future access restrictions, several articles of the present decree refer to future situations (e.g. the adoption of a management plan) for which a specific time cannot yet be set. Changes in access restrictions for which no specific time has been set will be published on the website https://circabc.europa.eu/faces/jsp/extension/wai/navigation/container.jsp, in the Dutch Government Gazette (Staatscourant) and through the communication channels of Dutch and foreign fishing trade organisations for the benefit of both Dutch and foreign fishermen as well as other interested parties. Notes to the articles: Article 1 This article provides the definitions of a number of key terms used in the decree. Article 2 This Article regulates access restrictions with regard to the zone I areas. The combined area of all zone I areas is around 145 km2 or 10 % of the overall area of the North Sea Coastal Zone Natura 2000 site. Closed zone I areas are closed to all fisheries, except for the part that is needed for fisheries research. In the VIBEG agreement it was expressly agreed that fixed gear and long line fisheries must not take place in these areas. The aim is to allow these areas to develop with a minimum of disturbance with a view to improving the quality of habitat type H1110_B and also for the benefit of groups of birds that are vulnerable to disturbance, such as red and black-throated divers, greater scaups, eiders and scoters, whether or not in direct relation to any potential occurrence of shellfish. Use for other purposes than fisheries will be restricted because of the above objectives of conservation and development and will also be included in the relevant management plan or regulated by a licence under the Nature Conservation Act. To ensure such development with minimum disturbance, low-altitude activities above the area, which could substantially disturb scoters, are also banned. These areas are therefore also closed to civil aircraft unless flying above 300 metres, in accordance with the gedragscode verantwoord vliegen (code of conduct on responsible flying). The intention is to bring this threshold into line with the 450-metre threshold that applies above the Wadden Sea key planning decision area (PKB-gebied). Once the Aviation Act has been amended in this regard, the threshold of 450 metres will also apply to the North Sea Coastal Zone. Military air traffic is permitted for operational purposes by virtue of Article 11. Exercises with military aircraft (including search and rescue) are to take place outside the zone I areas. Exemptions from the access restrictions apply for fisheries research. Shells can only be extracted until 1 January 2014 in an area of around 20 ha above Schiermonnikoog, where the concession (see chart 18 PKB Derde Nota Waddenzee (Third Policy Document on the Wadden Sea)) continues to that date and overlaps the zone I area in question. The relevant concession areas are laid down in the national policy document on shell extraction. This document identifies the areas concerned and the quantities that may be extracted annually. It also sets out the main conditions that will be applied to the licences. Due to the possible disturbance of (diving) sea ducks exploitation of shells is only permitted in this area from 1 April to 1 November. Laying and maintenance of (pipe)lines is still permitted, subject to licence under the Nature Conservation Act. This refers to projects of a temporary nature that cause local disturbance of the seabed and are governed by the national coordination regulation, i.e. projects of national importance. Access and transit of vessels are also permitted from 1 April to 1 November, when there is little danger of disturbing groups of vulnerable birds such as scoters and black and red-throated divers, as these birds are then largely absent. There is an exemption from the ban on transit from 1 November to 1 April only for the zone I area off Petten, allowing year-round transit to other areas. This applies to all vessels, including fishing vessels. However, they must not fish during transit, and their fishing gear must be stowed away or in such condition that it cannot be readily used. This exemption is applied off Petten because alternative navigation routes are too long. A transit ban for ships is in breach of the International Law of the Sea Convention, which guarantees the right of free passage. However, states are authorised to operate restrictions on shipping within the official 12-mile zone off the coast. All zone-1 areas are well within this 12-mile zone. The International Maritime Organisation (IMO) will be consulted concerning such transit restrictions. Sand replenisment is necessary for coastal safety and is therefore of national importance. Furthermore, unlike commercial fisheries for instance, it is not a continuous activity. On average sand replenishment is carried out on each site once every four years, and takes between a few weeks and several months. The impact analysis (NEA) for the Natura 2000 management plan for the North Sea Coastal Zone shows that the bird species most sensitive to disturbance that occur in the zone I areas are no longer disturbed by vessels at a distance of 1 500 metres. These minimum distances from concentrations (of scoters) will therefore be taken into account in positioning the variable corridor, to prevent disturbance. It is also the aim of central government that these corridors should be used as little as possible during the sensitive winter period. Article 3 This article regulates the access restrictions with regard to the zone II areas. The combined area of all zone II areas is around 216 km2 or 15 % of the overall area of the North Sea Coastal Zone Natura 2000 site. The closed zone II areas are entirely excluded from seabed fishing and other activities that disturb the seabed. The aim is to allow these areas to develop with the minimum of disturbance with a view to improving the quality of habitat type H1110_B. Other uses will brought into line with this goal as much as possible; they are specified in this Article and included in the relevant management plan. In the zone II area off Petten (green cross-hatched area on map in annex: zone II**) pulse trawling is permitted until 1 January 2016. The overall area of this zone II area is around 49 km2 or 3 % of the overall area of the North Sea Coastal Zone Natura 2000 site. This exemption is made to compensate for the designation of the surrounding area as zone III. The result is a larger area closed to trawl fishing with tickler chains. Pelagic fishery using trawl nets is only permitted in zone II if it is carried out with fishing gear that cannot also be used for seabed fishing. If gear is used for pelagic fishing in a zone II area that can also be used for seabed fishing (for example, when equipped with nets with bobbins), it is not always possible to find out whether or not seabed fishing is or has been practised in zone II. This makes enforcement more difficult. Normal shrimp fishing can only continue in these areas until 1 January 2014, when the Nature Conservation Act licence (which is issued to Dutch shrimp fishermen only) expires. From 2015 shrimp fishing will again be permitted in zone II areas with a licence under the Nature Conservation Act if research proves conclusively that existing shrimp fishing with bobbins has no demonstrable adverse impact on the seabed and its fauna. The research will have to be initiated, carried out and funded by the (Dutch or foreign) shrimp sector itself. Whether this research fulfils the above burden of proof is a matter for the competent authorities to decide when they assess Nature Conservation Act licence applications for shrimp fishing in the relevant areas after 1 January 2014. Anticipating the above research outcomes and in the light of the conservation objectives for these areas, licences are by definition important as shrimp fisheries may have a deteriorating effect on the quality of natural habitats and species habitats or may result in significance disturbance of the species for which these areas were designated. Such licences issued for use after 1 January 2014 may include mitigating measures. The concession for the extraction of shells (see chart 18 PKB Derde Nota Waddenzee) runs until 1 January 2014. Shell extraction can continue in concession areas after that date, provided it is licensed under the Nature Conservation Act. The relevant concession areas are laid down in the national policy document on shell extraction. This document identifies the areas concerned and the quantities that may be extracted annually. It also describes the main conditions laid down in the licences. Laying and maintaining (pipe)lines will still be permitted subject to licence under the Nature Conservation Act. This refers to projects of a temporary nature that cause local disturbance of the seabed and are governed by the national coordination regulation, i.e. projects of national importance. Access and transit are otherwise open to all vessels including fishing vessels. Fishing with fixed gear, mussel seed capture installations and the anchoring of vessels continue to be permitted as they cause only very infrequent and dispersed penetration of the seabed. Article 4 This article regulates the access restrictions with regard to the zone III areas. The combined area of all zone III areas is around 407 km2 or 28 % of the overall area of the North Sea Coastal Zone Natura 2000 site. The closed areas in zone III are designated to promote innovative developments, to ensure that only the best available techniques and best fisheries practice are used in fishing. The competent authority, in this case the Ministry of Economic Affairs, Agriculture and Innovation (EL&I), will identify the best available techniques and best fisheries practice at any given time. The moment of the evaluation is during the Nature Conservation licence procedure for any of the specific individual fisheries within this zone. Fishermen who want to apply for a qualification of their gear as best available technique or fisheries practice have to apply for a written confirmation by the competent authority with the Ministry of Economic Affairs, Agriculture and Innovation, Postbox 20401 EA The Hague, the Netherlands. Such an application must include a research report bearing out that the gear in question has potentially even less negative effects on the relevant conservation objectives of the Natura 2000 sites in comparison with the gears in use at the time of granting the licence. All forms of fisheries that do not disturb the seabed are permitted. Trawling with ticklers chains is permitted until 1 January 2014 only in the zone III areas of Petten en Eierlandsegat  not in the other zone III areas. Pelagic fishery using trawl nets is only permitted in zone III if it is carried out with fishing gear that cannot also be used for seabed fishing. If gear is used for pelagic fishing in a zone III area that can also be used for seabed fishing (for example, when equipped with nets with bobbins), it is not always possible to find out whether or not seabed fishing is or has been practised in zone II. This makes enforcement more difficult. The relevant checks will be carried out by supervisors appointed for the area. The concession for the extraction of shells (see chart 18 PKB Derde Nota Waddenzee) runs until 1 January 2014. Shell extraction can continue in concession areas after that date, provided it is licensed under the Nature Conservation Act. The relevant concession areas are laid down in the national policy document on shell extraction. This document identifies the areas concerned and the quantities that may be extracted annually. It also describes the main conditions laid down in the licences. Shrimp fishing is permitted until 1 January 2014 and can continue after that date subject to licence under the Nature Conservation Act. Foreign shrimp vessels may obtain further information from the Produktschap Vis (Commodity Board for Fish and fish Products) and/or the Nederlandse Vissersbond (the Dutch Fishermens Federation) or seek to join Nature Conservation Act licensing procedures which they have initiated and coordinated. The competent authorities may also provide more details. Further information is provided under the more general explanatory notes in this document. Laying and maintaining (pipe)lines will still be permitted subject to licence under the Nature Conservation Act. This refers to projects of a temporary nature that cause local disturbance of the seabed and are governed by the national coordination regulation, i.e. projects of national importance. Access and transit are otherwise open to all vessels including fishing vessels. Shellfish fishing is permitted, except for Spisula fishing in the zone III area above Ameland and only where regulated either by licence under the Nature Conservation Act or by the management plan. The area above Ameland is excluded from Spisula fishing because of the frequent presence of groups of scoters. Fishing with fixed gear, mussel seed capture installations and the anchoring of vessels continue to be permitted as they cause only very infrequent and dispersed penetration of the seabed. Article 5 The overall area of the entire Natura 2000 site of the North Sea Coastal Zone is around 1 440 km2. This Article regulates fisheries in the area within the North Sea Coastal Zone site remaining after deduction of the zone I, II and III areas. The overall size of this remaining area is 672 km2 or 47 % of the overall North Sea Coastal Zone Natura 2000 site. All forms of fishing are permitted in this area provided a licence has been granted under the Nature Conservation Act if the fishing is subject to licence, or that the type of fisheries concerned is included in a management plan. By requiring a licence or inclusion in the management plan, it is possible to prevent further growth in fisheries activity, particularly within the Natura 2000 site of North Sea Coastal Zone, and thus guarantee the achievement of the conservation goals for this site. Trawl fishing with tickler chains will be permitted outside zones I, II and III and outside any research zones outside these zones until 1 January 2016 at the latest. Article 6 The designation of research areas and the zoning in relation to commercial fisheries in the Vlakte van de Raan site will be carried out in the course of 2012, except for a small part that is designated by this decree. Consequently access to the Vlakte van de Raan Natura 2000 site will be restricted from 1 January 2013. Trawl fishing with tickler chains is permitted outside research areas in the Vlakte van de Raan until 1 January 2016 at the latest, subject to licence under the Nature Conservation Act. Shellfish fishing, fishing with fixed gear and mussel seed capture installations are permitted outside the research areas provided they are regulated either by a licence under the Nature Conservation Act or by the management plan. Other forms of commercial fisheries are only permitted if they are regulated by a licence under the Nature Conservation Act. By requiring a licence, it is possible to prevent further growth in commercial fisheries activity, particularly within the Natura 2000 site of Vlakte van de Raan, and thus guarantee the achievement of the conservation goals for this site. Otherwise there are no access restrictions for the Vlakte van de Raan. Article 7 This Article provides that  if research in the research areas is completed before 1 January 2016  the relevant zone will be governed by the regime applicable to the surrounding areas as soon as research in those areas is finished. This will be made public on the Ministrys website, the CIRCACB website, in the Official Gazette and via the fishing trade organisations communication channels at home and abroad for the benefit of both Dutch and foreign fishermen as well as other interested parties. Article 8 Under European legislation commercial fishing vessels must be equipped with an operational tracking device using the vessel monitoring system (VMS) or, depending on the type of vessel, the AIS system. This only applies to fishing vessels that are required to have a tracking system by law, hence the addition of the phrase where applicable. This will facilitate enforcement of the current decree in respect of fishing vessels. Enforcement relates to the whole body of applicable law in the field of nature conservation and other fishing regulations under the European Common Fisheries Policy. Article 9 Under article 20(4) of the Nature Conservation Act an exemption from the access restrictions in this decree is made for the State as the owner of the site. The aim is to allow central government to carry out or commission works where strictly necessary for management and maintenance, marking, monitoring, rescue, inspection, supervision, detection and defence. Article 10 For reasons of legal certainty and in view of the research to be carried out, the Government has opted to extend the period of validity of this decree. The decree will remain in force until 1 January 2016, i.e. when a blanket ban on trawling with tickler chains will be in force, or earlier if it is phased out in accordance with Article 8. Article 11 For access by foreign fishing vessels a notification system has been developed with a view to bringing these vessels under the scope of the licence procedure. Following notification the data relating to the vessel will be added to the list of vessels which is attached to the licence as an annex. This enables these vessels to fish within the conditions of the licence. The licensing requirement is applicable to all Natura 2000 sites in the Dutch coastal zone, namely the North Sea Coastal Zone, Voordelta and Vlakte van de Raan. ANNEX II Annex to decree ref; ¦ ¦PM.. Overview map of zones Separate maps of the zones The zones indicated on the maps above have the following coordinates, which mark their boundaries: a. The zone I areas are located within the following vertices: Names as mentioned on the map: 1. Petten Position N. Lat. E. Long. 1 4 ° 36.07 52 ° 39.04 2 4 ° 31.37 52 ° 39.10 3 4 ° 32.12 52 ° 40.11 4 4 ° 32.87 52 ° 41.28 5 4 ° 33.17 52 ° 42.02 6 4 ° 33.41 52 ° 43.14 7 4 ° 36.87 52 ° 42.91 2. Terschelling Position N. Lat. E. Long. 1 5 ° 11.38 53 ° 26.44 2 5 ° 12.01 53 ° 26.61 3 5 ° 13.26 53 ° 27.00 4 5 ° 14.48 53 ° 27.48 5 5 ° 14.98 53 ° 27.68 6 5 ° 15.04 53 ° 27.70 7 5 ° 15.04 53 ° 27.70 8 5 ° 15.66 53 ° 27.94 9 5 ° 16.70 53 ° 28.34 10 5 ° 17.58 53 ° 28.81 11 5 ° 18.21 53 ° 29.09 12 5 ° 19.38 53 ° 29.46 13 5 ° 20.35 53 ° 29.71 14 5 ° 21.97 53 ° 30.05 15 5 ° 22.12 53 ° 30.08 16 5 ° 22.97 53 ° 28.84 17 5 ° 14.67 53 ° 26.63 3. Ameland Position N. Lat. E. Long. 1 5 ° 49.33 53 ° 31.82 2 5 ° 49.21 53 ° 30.62 3 5 ° 39.90 53 ° 30.85 4 5 ° 36.13 53 ° 31.04 5 5 ° 32.77 53 ° 30.91 6 5 ° 32.65 53 ° 31.77 7 5 ° 34.62 53 ° 31.92 8 5 ° 36.07 53 ° 31.94 9 5 ° 40.94 53 ° 32.00 10 5 ° 43.81 53 ° 31.93 11 5 ° 46.80 53 ° 31.84 12 5 ° 46.80 53 ° 31.84 13 5 ° 48.06 53 ° 31.81 4. Schiermonnikoog Position N. Lat. E. Long. 1 6 ° 14.91 53 ° 34.37 2 6 ° 13.33 53 ° 33.77 3 6 ° 02.86 53 ° 32.69 4 6 ° 01.85 53 ° 33.06 5 6 ° 03.10 53 ° 33.21 6 6 ° 04.78 53 ° 33.65 7 6 ° 05.44 53 ° 33.89 8 6 ° 06.47 53 ° 34.24 9 6 ° 06.81 53 ° 34.39 10 6 ° 13.28 53 ° 34.37 5. Rottum Position N. Lat. E. Long. 1 6 ° 25.18 53 ° 32.59 2 6 ° 21.94 53 ° 32.87 3 6 ° 18.74 53 ° 32.73 4 6 ° 18.77 53 ° 33.13 5 6 ° 25.67 53 ° 34.20 6 6 ° 25.80 53 ° 34.18 7 6 ° 26.02 53 ° 34.15 8 6 ° 26.40 53 ° 34.10 9 6 ° 26.78 53 ° 34.04 10 6 ° 27.32 53 ° 33.94 11 6 ° 27.59 53 ° 33.91 12 6 ° 27.89 53 ° 33.93 13 6 ° 28.27 53 ° 33.92 14 6 ° 28.54 53 ° 33.89 15 6 ° 28.92 53 ° 33.86 16 6 ° 29.26 53 ° 33.88 17 6 ° 29.91 53 ° 33.86 18 6 ° 30.60 53 ° 33.89 19 6 ° 31.40 53 ° 33.95 20 6 ° 31.55 53 ° 33.96 21 6 ° 32.23 53 ° 34.02 22 6 ° 32.80 53 ° 34.05 23 6 ° 33.18 53 ° 34.06 24 6 ° 33.77 53 ° 34.04 25 6 ° 34.06 53 ° 34.02 26 6 ° 34.40 53 ° 33.97 27 6 ° 34.82 53 ° 33.92 28 6 ° 35.21 53 ° 33.84 29 6 ° 35.60 53 ° 33.77 30 6 ° 35.63 53 ° 33.76 31 6 ° 35.74 53 ° 33.75 32 6 ° 36.06 53 ° 33.69 33 6 ° 36.23 53 ° 33.66 34 6 ° 36.25 53 ° 33.66 35 6 ° 35.79 53 ° 33.43 36 6 ° 35.70 53 ° 33.38 37 6 ° 34.78 53 ° 32.93 38 6 ° 34.70 53 ° 32.89 39 6 ° 33.32 53 ° 32.82 40 6 ° 33.17 53 ° 32.81 41 6 ° 31.76 53 ° 32.73 42 6 ° 31.27 53 ° 32.70 43 6 ° 31.15 53 ° 32.69 44 6 ° 30.24 53 ° 32.64 45 6 ° 29.79 53 ° 32.71 46 6 ° 29.39 53 ° 32.78 47 6 ° 29.22 53 ° 32.81 48 6 ° 29.14 53 ° 32.82 49 6 ° 28.81 53 ° 32.87 50 6 ° 28.42 53 ° 32.93 51 6 ° 27.31 53 ° 33.11 52 6 ° 27.20 53 ° 33.13 53 6 ° 27.09 53 ° 33.14 54 6 ° 26.64 53 ° 33.21 b. The zone II areas are located within the following vertices: Names as mentioned on the map: 1. Petten Position N. Lat. E. Long. 1 4 ° 36.87 52 ° 42.91 2 4 ° 33.41 52 ° 43.14 3 4 ° 33.41 52 ° 43.16 4 4 ° 33.52 52 ° 44.27 5 4 ° 33.35 52 ° 45.14 6 4 ° 33.31 52 ° 45.29 7 4 ° 34.96 52 ° 49.73 8 4 ° 38.96 52 ° 49.24 9 4 ° 37.62 52 ° 46.48 2. Razende Bol Position N. Lat. E. Long. 1 4 ° 42.07 52 ° 59.38 2 4 ° 43.12 52 ° 58.57 3 4 ° 41.36 52 ° 57.60 4 4 ° 37.97 52 ° 53.87 5 4 ° 37.04 52 ° 53.91 6 4 ° 36.59 52 ° 55.39 7 4 ° 36.99 52 ° 58.20 8 4 ° 38.22 52 ° 59.07 9 4 ° 40.43 52 ° 59.68 10 4 ° 40.72 53 ° 00.79 11 4 ° 41.20 53 ° 00.82 12 4 ° 39.32 52 ° 57.76 13 4 ° 39.75 52 ° 57.62 14 4 ° 40.17 52 ° 57.62 15 4 ° 40.68 52 ° 57.67 16 4 ° 41.21 52 ° 57.94 17 4 ° 41.90 52 ° 58.33 18 4 ° 42.39 52 ° 58.57 19 4 ° 42.43 52 ° 58.84 20 4 ° 42.39 52 ° 58.90 21 4 ° 42.23 52 ° 58.97 22 4 ° 41.98 52 ° 58.97 23 4 ° 40.70 52 ° 59.08 24 4 ° 40.03 52 ° 59.09 25 4 ° 39.65 52 ° 59.03 26 4 ° 39.44 52 ° 58.97 27 4 ° 39.18 52 ° 58.86 28 4 ° 39.05 52 ° 58.79 29 4 ° 38.96 52 ° 58.68 30 4 ° 38.92 52 ° 58.36 31 4 ° 38.95 52 ° 58.02 3. Eierlandsegat Position N. Lat. E. Long. 1 4 ° 52.11 53 ° 13.69 2 4 ° 51.48 53 ° 13.60 3 4 ° 50.94 53 ° 13.23 4 4 ° 50.94 53 ° 12.84 5 4 ° 49.99 53 ° 12.48 6 4 ° 49.97 53 ° 12.46 7 4 ° 49.94 53 ° 12.45 8 4 ° 49.99 53 ° 12.39 9 4 ° 50.93 53 ° 11.33 10 4 ° 51.13 53 ° 11.15 11 4 ° 51.26 53 ° 11.03 12 4 ° 51.22 53 ° 11.00 13 4 ° 51.19 53 ° 10.98 14 4 ° 51.17 53 ° 10.95 15 4 ° 51.17 53 ° 10.95 16 4 ° 51.17 53 ° 10.95 17 4 ° 51.17 53 ° 10.94 18 4 ° 51.17 53 ° 10.94 19 4 ° 51.17 53 ° 10.94 20 4 ° 51.16 53 ° 10.93 21 4 ° 51.16 53 ° 10.93 22 4 ° 51.14 53 ° 10.92 23 4 ° 51.10 53 ° 10.90 24 4 ° 51.10 53 ° 10.90 25 4 ° 51.08 53 ° 10.91 26 4 ° 51.06 53 ° 10.90 27 4 ° 50.93 53 ° 10.83 28 4 ° 50.88 53 ° 10.81 29 4 ° 50.82 53 ° 10.79 30 4 ° 50.78 53 ° 10.77 31 4 ° 50.72 53 ° 10.75 32 4 ° 50.66 53 ° 10.73 33 4 ° 50.62 53 ° 10.71 34 4 ° 50.58 53 ° 10.70 35 4 ° 50.52 53 ° 10.67 36 4 ° 50.48 53 ° 10.65 37 4 ° 50.44 53 ° 10.63 38 4 ° 50.38 53 ° 10.60 39 4 ° 50.34 53 ° 10.57 40 4 ° 50.29 53 ° 10.54 41 4 ° 50.21 53 ° 10.50 42 4 ° 50.17 53 ° 10.48 43 4 ° 50.08 53 ° 10.43 44 4 ° 49.98 53 ° 10.37 45 4 ° 49.96 53 ° 10.35 46 4 ° 49.85 53 ° 10.28 47 4 ° 49.85 53 ° 10.28 48 4 ° 49.73 53 ° 10.20 49 4 ° 49.70 53 ° 10.18 50 4 ° 49.64 53 ° 10.14 51 4 ° 49.62 53 ° 10.12 52 4 ° 49.57 53 ° 10.07 53 4 ° 49.52 53 ° 10.03 54 4 ° 49.46 53 ° 09.97 55 4 ° 49.43 53 ° 09.94 56 4 ° 49.38 53 ° 09.89 57 4 ° 49.34 53 ° 09.86 58 4 ° 49.32 53 ° 09.85 59 4 ° 47.90 53 ° 11.80 60 4 ° 47.90 53 ° 12.52 61 4 ° 48.34 53 ° 12.97 62 4 ° 48.59 53 ° 13.14 63 4 ° 51.83 53 ° 13.90 4. Stortemelk Position N. Lat. E. Long. 1 5 ° 08.41 53 ° 21.04 2 5 ° 07.46 53 ° 20.53 3 5 ° 07.42 53 ° 20.52 4 5 ° 07.38 53 ° 20.49 5 5 ° 07.19 53 ° 20.39 6 5 ° 07.19 53 ° 20.39 7 5 ° 06.55 53 ° 20.05 8 5 ° 04.54 53 ° 20.04 9 5 ° 02.38 53 ° 18.81 10 5 ° 00.63 53 ° 18.89 11 4 ° 59.07 53 ° 19.34 12 4 ° 59.13 53 ° 21.07 13 5 ° 01.99 53 ° 22.17 14 5 ° 08.18 53 ° 23.19 15 5 ° 08.83 53 ° 23.07 16 5 ° 09.42 53 ° 22.63 17 5 ° 08.36 53 ° 21.99 5. Terschelling Position N. Lat. E. Long. 1 5 ° 22.97 53 ° 28.84 2 5 ° 22.12 53 ° 30.08 3 5 ° 24.96 53 ° 30.67 4 5 ° 25.85 53 ° 30.84 5 5 ° 28.26 53 ° 31.24 6 5 ° 29.07 53 ° 31.37 7 5 ° 30.11 53 ° 31.50 8 5 ° 31.79 53 ° 31.70 9 5 ° 32.65 53 ° 31.77 10 5 ° 32.77 53 ° 30.91 11 5 ° 29.87 53 ° 30.48 6. Rottum Position N. Lat. E. Long. 1 6 ° 25.18 53 ° 32.59 2 6 ° 25.04 53 ° 32.52 3 6 ° 23.88 53 ° 32.03 4 6 ° 23.85 53 ° 32.01 5 6 ° 23.81 53 ° 31.99 6 6 ° 23.54 53 ° 31.87 7 6 ° 22.06 53 ° 31.24 8 6 ° 21.72 53 ° 31.09 9 6 ° 21.64 53 ° 31.05 10 6 ° 21.57 53 ° 31.03 11 6 ° 21.51 53 ° 31.00 12 6 ° 21.40 53 ° 30.95 13 6 ° 21.24 53 ° 30.88 14 6 ° 21.15 53 ° 30.84 15 6 ° 20.96 53 ° 30.76 16 6 ° 20.38 53 ° 30.51 17 6 ° 18.57 53 ° 30.38 18 6 ° 18.74 53 ° 32.73 19 6 ° 21.94 53 ° 32.87 c. The zone III areas are located within the following vertices: Names as mentioned on the map: 1. Petten Position N. Lat. E. Long. 1 4 ° 42.38 52 ° 52.59 2 4 ° 42.38 52 ° 52.57 3 4 ° 41.36 52 ° 50.31 4 4 ° 40.54 52 ° 48.39 5 4 ° 39.24 52 ° 46.17 6 4 ° 38.56 52 ° 44.48 7 4 ° 38.12 52 ° 42.05 8 4 ° 37.85 52 ° 40.72 9 4 ° 34.08 52 ° 54.35 2. Eierlandsegat Position N. Lat. E. Long. 1 4 ° 55.87 53 ° 15.31 2 4 ° 54.62 53 ° 14.77 3 4 ° 53.30 53 ° 14.19 4 4 ° 52.54 53 ° 13.97 5 4 ° 52.11 53 ° 13.69 6 4 ° 51.83 53 ° 13.90 7 4 ° 48.59 53 ° 13.14 8 4 ° 48.34 53 ° 12.97 9 4 ° 47.90 53 ° 12.52 10 4 ° 47.90 53 ° 11.80 11 4 ° 49.32 53 ° 09.85 12 4 ° 49.27 53 ° 09.82 13 4 ° 49.24 53 ° 09.79 14 4 ° 49.20 53 ° 09.76 15 4 ° 49.13 53 ° 09.70 16 4 ° 49.10 53 ° 09.67 17 4 ° 49.04 53 ° 09.61 18 4 ° 49.01 53 ° 09.58 19 4 ° 48.91 53 ° 09.49 20 4 ° 48.91 53 ° 09.49 21 4 ° 48.81 53 ° 09.40 22 4 ° 48.71 53 ° 09.31 23 4 ° 48.62 53 ° 09.22 24 4 ° 48.52 53 ° 09.13 25 4 ° 48.48 53 ° 09.09 26 4 ° 48.47 53 ° 09.08 27 4 ° 48.43 53 ° 09.04 28 4 ° 48.33 53 ° 08.94 29 4 ° 48.24 53 ° 08.85 30 4 ° 48.21 53 ° 08.82 31 4 ° 48.18 53 ° 08.79 32 4 ° 48.16 53 ° 08.76 33 4 ° 48.16 53 ° 08.75 34 4 ° 48.15 53 ° 08.73 35 4 ° 48.14 53 ° 08.70 36 4 ° 48.14 53 ° 08.70 37 4 ° 48.13 53 ° 08.69 38 4 ° 48.13 53 ° 08.69 39 4 ° 48.13 53 ° 08.68 40 4 ° 48.12 53 ° 08.66 41 4 ° 48.12 53 ° 08.64 42 4 ° 48.13 53 ° 08.63 43 4 ° 47.88 53 ° 08.34 44 4 ° 47.85 53 ° 08.34 45 4 ° 47.83 53 ° 08.33 46 4 ° 47.79 53 ° 08.32 47 4 ° 47.74 53 ° 08.29 48 4 ° 47.72 53 ° 08.28 49 4 ° 47.61 53 ° 08.19 50 4 ° 47.50 53 ° 08.11 51 4 ° 47.46 53 ° 08.08 52 4 ° 47.38 53 ° 08.03 53 4 ° 47.27 53 ° 07.94 54 4 ° 47.20 53 ° 07.89 55 4 ° 47.16 53 ° 07.85 56 4 ° 47.11 53 ° 07.81 57 4 ° 47.05 53 ° 07.77 58 4 ° 46.95 53 ° 07.68 59 4 ° 40.88 53 ° 10.07 60 4 ° 41.42 53 ° 10.61 61 4 ° 42.15 53 ° 11.30 62 4 ° 42.90 53 ° 11.99 63 4 ° 43.40 53 ° 12.44 64 4 ° 43.66 53 ° 12.67 65 4 ° 44.45 53 ° 13.35 66 4 ° 45.26 53 ° 14.01 67 4 ° 46.09 53 ° 14.66 68 4 ° 46.94 53 ° 15.31 69 4 ° 47.80 53 ° 15.95 70 4 ° 48.69 53 ° 16.58 71 4 ° 49.32 53 ° 16.97 72 4 ° 50.18 53 ° 17.50 73 4 ° 51.04 53 ° 18.05 3. Ameland Position N. Lat. E. Long. 1 5 ° 32.77 53 ° 30.91 2 5 ° 36.13 53 ° 31.04 3 5 ° 39.90 53 ° 30.85 4 5 ° 49.21 53 ° 30.62 5 5 ° 49.33 53 ° 31.82 6 5 ° 51.60 53 ° 31.86 7 5 ° 54.65 53 ° 32.20 8 5 ° 54.68 53 ° 29.29 9 5 ° 38.34 53 ° 28.85 4. Schiermonnikoog Position N. Lat. E. Long. 1 6 ° 25.67 53 ° 34.20 2 6 ° 18.77 53 ° 33.13 3 6 ° 18.57 53 ° 30.38 4 6 ° 09.66 53 ° 30.20 5 6 ° 02.86 53 ° 32.69 6 6 ° 13.33 53 ° 33.77 7 6 ° 14.91 53 ° 34.37 8 6 ° 17.50 53 ° 34.35 9 6 ° 17.60 53 ° 34.35 10 6 ° 17.60 53 ° 34.36 11 6 ° 17.60 53 ° 34.36 12 6 ° 21.37 53 ° 34.35 13 6 ° 24.11 53 ° 34.35 14 6 ° 24.49 53 ° 34.34 15 6 ° 24.91 53 ° 34.31 16 6 ° 25.52 53 ° 34.23 d. The relevant areas will be indicated as such on the Hydrografische Zeekaarten (Hydrographic Nautical Charts), in the 2013 and subsequent editions. Maps of the research areas where research will be conducted on the effects of shrimp fisheries Coast of Holland 3 BACI compartments of 15 hectares Terschelling-Ameland-Schiermonnikoog 3 Ã  2 = 6 BACI-compartments of 15 hectares, with 2 unfished areas near 2 drilling sites at Ameland Wadden Sea Compartment at the «Molenrak » on fisheries efficiency (75 ha) 3 BACI-compartments of 15 ha near the «afsluitdijk » Vlakte van de Raan 3 BACI-compartments of 25 hectares, half of which are fished experimentally Overview maps showing the locations of shrimp research North Sea Coastal Zone and Wadden Sea Location of 12 BACI compartments (No 1 to 12) and the research compartment on fisheries intensity (A). Zone 1 NSCZ: red hatched. The circled areas at Ameland are unfished areas near 2 drilling sites (towers). Vlakte van de Raan 3 BACI-compartments (nr. 13 to 15). The six blue lines in the northern part of the Voordelta indicate the location of the effect research as is currently already taking place in the Voordelta. The locations where research on the effects of shrimp fishing is conducted are located within the following vertices: 1. Schiermonnikoog No N. Lat. E. Long. 1 53 ° 34.03 06 ° 07.49 53 ° 34.08 06 ° 07.99 53 ° 33.91 06 ° 07.99 53 ° 33.87 06 ° 07.54 2 53 ° 33.23 06 ° 04.69 53 ° 33.28 06 ° 05.14 53 ° 33.12 06 ° 05.19 53 ° 33.07 06 ° 04.74 2. Ameland No N. Lat. E. Long. 3 53 ° 31.21 05 ° 42.05 53 ° 31.21 05 ° 42.51 53 ° 31.04 05 ° 42.51 53 ° 31.04 05 ° 42.05 4 53 ° 31.67 05 ° 37.24 53 ° 31.67 05 °.37.70 53 ° 31.50 05 ° 37.70 53 ° 31.50 05 ° 37.24 3. Terschelling No N. Lat. E. Long. 5 53 ° 28.77 05 ° 21.48 53 ° 28.87 05 ° 21.90 53 ° 28.72 05 ° 21.99 53 ° 28.62 05 ° 21.57 6 53 ° 28.70 05 ° 18.06 53 ° 28.80 05 ° 18.48 53 ° 28.65 05 ° 18.57 53 ° 28.55 05 ° 18.15 4. Petten No N. Lat. E. Long. 7 52 ° 42.16 04 ° 35.87 52 ° 42.14 04 ° 36.14 52 ° 41.87 04 ° 36.08 52 ° 41.89 04 ° 35.81 8 52 ° 41.73 04 ° 33.65 52 ° 41.71 04 ° 33.91 52 ° 41.44 04 ° 33.86 52 ° 41.46 04 ° 33.59 9 52 ° 40.11 04 ° 34.05 52 ° 40.09 04 ° 34.31 52 ° 39.82 04 ° 34.26 52 ° 39.84 04 ° 33.99 5. Wadden Sea: Afsluitdijk No N. Lat. E. Long. 10 53 ° 01.19 05 ° 05.84 53 ° 01.06 05 ° 06.23 53 ° 00.92 05 ° 06.10 53 ° 01.05 05 ° 05.71 11 53 ° 00.77 05 ° 09.08 53 ° 00.81 05 ° 09.52 53 ° 00.62 05 ° 09.57 53 ° 00.61 05 ° 09.12 12 53 ° 01.19 05 ° 10.85 53 ° 01.36 05 ° 11.21 53 ° 01.23 05 ° 11.38 53 ° 01.06 05 ° 11.03 6. Wadden Sea: Molenrak No N. Lat. E. Long. A 53 ° 10.30 05 ° 19.06 53 ° 10.30 05 ° 20.41 53 ° 10.03 05 ° 20.41 53 ° 10.03 05 ° 19.06 7. Vlakte van de Raan No N. Lat. E. Long. 13 51 ° 31.06 03 ° 21.61 51 ° 30.90 03 ° 21.97 51 ° 30.68 03 ° 21.71 51 ° 30.84 03 ° 21.35 14 51 ° 33.00 03 ° 16.86 51 ° 32.81 03 ° 17.16 51 ° 32.62 03 ° 16.84 51 ° 32.82 03 ° 16.54 15 51 ° 30.82 03 ° 16.48 51 ° 30.68 03 ° 16.86 51 ° 30.45 03 ° 16.64 51 ° 30.58 03 ° 16.26 (1) Open for shrimp fishing as long as shrimp fishing continues in the Zuidoostlauwers (Wadden Sea) (2) Fishing with echo sounders is permitted, in exchange for which the surrounding area is declared a zone III area. ANNEX III Regulation of the Minister for Economic Affairs, Agriculture and Innovation of PM, no PM, amending Uitvoeringsregeling visserij for the closure of areas to shrimp fishing and trawl fisheries in the Vlakte van de Raan, THE MINISTER FOR ECONOMIC AFFAIRS, AGRICULTURE AND INNOVATION, Having regard to Articles 3, 4 and 6d of the Reglement zee- en kustvisserij 1977; Decrees as follows: Article I The Uitvoeringsregeling visserij shall be amended as follows: A In Article 13, under b, the phrase in the areas referred to in annex 3a and annex 5 shall be replaced by in the areas referred to in annexes 3a, 3b and 5. The Article shall thus read: Article 13 It shall be prohibited to fish with: a. trawl nets with or without tickler chains in the Eastern Scheldt east of the Eastern Scheldt dam, and b. trawl nets with tickler chains in the areas mentioned in Annexes 3a, 3b and 5. B In Article 35(1) under b, the phrase in the areas referred to in annexes 3, 3a and 5 shall be replaced by in the areas referred to in annexes 3, 3a, 3b and 5. C In Article 35(1) under c, the phrase in the areas referred to in annexes 3a en 6 shall be replaced by in the areas referred to in annexes 3a, 3b and 6. Article 35 shall thus read: Article 35 1. A licence within the meaning of Article 33 shall not be granted for: a. Fishing in the area mentioned in annex 3; b. Fishing with fishing gear fit for the catching of shellfish in the areas mentioned in annex 3, 3a, 3b and 5 and c. Fishing with fishing gear fit for the catching of shrimps in the areas mentioned in annex 3a, 3b and 6. 2. By way of derogation from the first paragraph, introduction and part b of this Article, a licence can be granted for fishing cockles without mechanical means in the areas mentioned in annex 5a. D The annex attached to this regulation shall be inserted after annex 3a, as annex 3b. Article II This regulation shall enter into force on the day following the day of its publication in the Official Gazette. This regulation, the annex and the explanatory note shall be published in the Official Gazette. THE MINISTER FOR ECONOMIC AFFAIRS, AGRICULTURE AND INNOVATION, dr. Henk Bleker Annex referred to in Article I, part D Annex 3b. Indications of the areas in the Vlakte van de Raan, as part of Article 35(1). I. Vlakte van de Raan, No 13 The area bounded by the line passing through the following coordinates: N. Lat. E. Long. 51 31 062 3 21 612 51 30 902 3 21 966 51 30 682 3 21 706 51 30 842 3 21 352 II. Vlakte van de Raan, No 14 The area bounded by the line passing through the following coordinates: N. Lat. E. Long. 51 33 004 3 16 858 51 32 806 3 17 157 51 32 618 3 16 839 51 32 818 3 16 537 III. Vlakte van de Raan, No 15 The area bounded by the line passing through the following coordinates: N. Lat. E. Long. 51 30 815 3 16 479 51 30 682 3 16 861 51 30 445 3 16 644 51 30 578 3 16 263 Explanatory note 1. Summary of the regulation This regulation amends Uitvoeringsregeling visserij (hereinafter referred to as: the regulation). This amendment provides for the closure of three areas in the Vlakte van de Raan for seabed disturbing fisheries to study the effects of shrimp fisheries. 2. Background In 2012 a study will be launched into the effects of shrimp fisheries on benthic life in the Voordelta, North Sea Coastal Zone and Wadden Sea. The study aims to collect information to make an appropriate assessment in preparation of the issue of shrimp fisheries permits from 2014. The programme of this study requires some areas to be closed to all forms of seabed disturbing fisheries. These include three 500 Ã  500 m (25 ha.) areas in the Vlakte van de Raan in the Westerscheldt estuary. The closure enables the conduct of research into long-lived, vulnerable benthos species, the effects of shrimp fisheries on the seabed ecosystem and the scope and composition of by-catch. 3. Notification Seabed disturbing fishery activities must not take place in the three areas. This will affect both Dutch and foreign vessels as two of the areas concerned (Nos 14 and 15) lie in the three to six-mile zone. In accordance with EU directives Belgian and German vessels are allowed to conduct shrimp fishing in the above zone. In order to ensure that these research areas are free of fishing activities the European Commission was notified of the amending regulation on ¦ 4. Summary of the regulation This regulation provides for the closure of three areas in the Westerscheldt estuary to shrimp and seabed disturbing fisheries to enable the conduct of the required study into the effects of shrimp fisheries. 5. Regulatory burden This regulation does not alter the administrative burden nor the compliance costs. The three areas closed for research cover a total area of 75 hectares, which makes up around 0,4 % of the Natura 2000 Vlakte van de Raan site. The shrimp sector needs the outcome of this study to apply for a new licence under the Nature Conservation Act from 1 January 2014. Neither the administrative burden nor the compliance costs are influenced. In order to keep the effects on businesses sales to a minimum, the three areas were selected in consultation with the shrimp sector and coordinated with environmental organisations. It can therefore be assumed that the option chosen is the least burdensome. This regulation affects a maximum of 215 shrimp fishermen. 6. Fixed dates for changes Following the Government decision to introduce fixed dates for changes in laws and regulations there are now four possible dates a year for ministerial regulations to take effect, while regulations must be published at least two months in advance. As the shrimp sector would benefit greatly from an early entry into effect of the regulation, it was decided to derogate from these dates. The areas need to be closed soon with a view to the study into the effects of shrimp fishing. The study must begin in the summer of 2012 as the results of the first year of study are deemed necessary for the licence application as from 2014. 7. Notes to the articles Article I Parts A, B, C and D The amendments made with this regulation are aimed at the closure of areas to shrimp fishing (parts B and C) and seabed fishing (part A). The closure affects areas identified in the annex inserted by Part D. The Minister for Economic Affairs, Agriculture and Innovation H. Bleker